Title: [Diary entry: 20 July 1786]
From: Washington, George
To: 

Thursday 20th. Mercury at 78 in the Morning—86 at Noon and 80 at Night. Very warm all day—about 4 Oclock a Cloud arose out of which proceeded a shower of rain—after which it cleared, but towards sun down it overcast, and rained moderately for several hours. Before the rain the Flax in the Neck was thrown into shocks as was part of the oats. Another part was set on end (as much as could be of it) and the third part was caught on the ground in the sheaf by the rain. Finished cutting the Meadow in the Neck this afternoon; & had begun to plow the ground designed for Turnips there, but the Rain put a stop to it. The plows then went into the Corn adjoining thereto in the cut next the Barn. Mr. Calvert & Son was prevented recrossing the river this afternoon by the rain.